DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species II (fig. 2) in the reply filed on 7/21/21 is acknowledged.  The traversal is on the ground(s) that groups I and Il are sufficiently related such that an undue burden would not be presented to the Examiner by maintaining all of the claims in this application.  This is not found persuasive because as stated in the restriction requirement the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and/or the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources. or employing different search strategies or search queries).  Examiner notes that all product/apparatus claims that are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims would be considered for rejoinder.  Regarding the species election, applicant elects with traverse, but does not point out supposed errors in the election of species requirement and therefore the election is treated as an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2: The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
With regard to claim 3: The limitation “the separating material” lacks sufficient antecedent basis. Lines 4-5, the limitation “the at least one first portion” lacks sufficient antecedent basis.  Examiner suggests amending the limitation “at least has one first portion” found in line 2 of the claim to  recite --has at least one first portion--.
With regard to claim 4: The limitation “the vertical web” found in line 2 of the claim lacks sufficient antecedent basis.  The limitation “the at least one first portion” found in line 3 of the claim lacks sufficient antecedent basis.
With regard to claim 5: The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
With regard to claim 6: The scope of the limitation “lattice-like manner” is unclear. It’s not readily clear as to what attributes  the reinforcing material must possess to be considered “lattice-like.” 
With regard to claim 9: The limitation “the vertical web” lacks sufficient antecedent basis.  Lines 4 and 8, it’s unclear if the limitation “a first portion” is referencing one of the previously recited first portions.  Line 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the 
With regard to claim 12: The limitation “the first portion” found in line 2 of the claim lacks sufficient antecedent basis. The limitation “the associated floor slab” found in line 2 of the claim lacks sufficient antecedent basis.  The limitation “the separating material” found in line 3 of the claim lacks sufficient antecedent basis. 
With regard to claim 16: The limitation “the reinforcement mats” found in line 2 of the claim lacks sufficient antecedent basis.
With regard to claim 17: The limitations “the reinforcement”, “the second portions”, “the reinforcement mats” and “the second portions” lacks sufficient antecedent basis.

Claims 2-7, 9-12 and 14-17 are examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiegrink (US 2017/0321432 A1) – embodiment of figure 1 .
With regard to claim 1: Wiegrink discloses a joint filling profile (1) for forming a joint sealing between floor slabs (3, 4) comprising:
a vertical leg (6) projecting into the joint (2) and a profile body (7) formed from a joint sealing compound (9) and located in a joint widening, said vertical leg (6) and profile body (7) being separated from each other with the interposition of a first separating material (22, dowel), wherein at least a 
With regard to claim 3: Wiegrink discloses that the profile body (7) has at least one first portion (15) adjacent to the vertical leg (6), a second portion (17) of the profile body (7) adjoining the first portion (15), and the separating material (8) being arranged exclusively between the vertical leg (6) and the profile body (7) and also in the region of the at least one first portion (15) (fig. 1).
With regard to claim 4:  Wiegrink discloses that the second separating material (8) is arranged exclusively between the vertical leg (8) and the profile body (7) and also between the at least one first portion and in the direction of the profile body (7) above the first separating material (8) (fig. 1).
With regard to claim 12: Wiegrink discloses that the profile body (7) in a first portion (14 or 15) adjacent to the joint (2) rests on one of the floor slabs (3 or 4)  in a connection-free manner and with the interposition of the second separating material (8) (fig. 1).
With regard to claim 13: Wiegrink discloses a plurality of reinforcements (22, other dowels) arranged one behind the other in the longitudinal direction of the joint are embedded in the profile body (7) (figs. 1-2).

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiegrink (US 2017/0321432 A1) – embodiment of figure 3 .
With regard to claim 1: Wiegrink discloses a joint filling profile (1) for forming a joint sealing between floor slabs (3, 4) (fig. 3) comprising:
a vertical leg (6) projecting into the joint and a profile body (7) formed from a joint sealing compound (9) and located in a joint widening, said vertical leg (6) and profile body (7) being separated from each other with the interposition of a first separating material (8, left separating material), wherein 
With regard to claim 2: Wiegrink discloses that the first separating material (8, left separating material) and the second separating material (8, right separating material) are each formed from an aluminum foil (fig. 3; par. 0013)
With regard to claim 3: Wiegrink discloses that the profile body (7) has at least one first portion  adjacent to the vertical leg (6), a second portion of the profile body (7) adjoining the first portion, and the separating material (8) being arranged exclusively between the vertical leg (6) and the profile body (7) and also in the region of the at least one first portion (fig. 3).
With regard to claim 12: The joint filling profile according to claim 1, wherein the profile body (7) in the first portion adjacent to the joint rests on the associated floor slab in a connection-free manner and with the interposition of the separating material (8).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 9-11 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to joint profiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633